DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 12/1/2020. Claims 1-27 are currently pending and have been examined.  Claims 1-27 has been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member. The specification only recites that the consumer utilizing the electronic marketplace can safely browse for products without the result that they receive unwanted electronic advertisements being received (par. 0114). The specification does not recite that the only advertisements received are those for particular products on the wish list. 
Claims 2-13 and 15-27 depend on claims 1 and 14 and do not cure the deficiencies of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-27 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite receiving a request from a particular consumer to register as a member of said electronic marketplace, register said particular consumer as a member of the marketplace to provide the particular consumer access to at least one dedicated web page responsive to the request from the consumer to establish a product wish list, registering partners on the marketplace, registering sellers on the marketplace, access product listing to include in the marketplace, permit members to browse products on the marketplace without providing customer data to partner members, accept a request from said member to add a particular product from the products included on said marketplace to said wish list, notifying the partners that a particular product has been added to a wish list at a current prices without providing to said partners any information identifying said member electronic device, initiate a reverse bidding sequence without providing any data marker to the partners, receive a request from one or more partners to generate an advertisement for the particular product where the advertisement  comprises the particular price, determine a current lowest price from the particular product from all advertisements for particular product from one or more partners, a filter to forward said advertisement having the current lowest price for the particular product to the wish list, including the current lowest price on the member wish list only if the member has sent an electronic request to include the current lowest price on the wish list, notifying the one or more partners of the current lowest price of the particular product, repeat the reverse bidding sequence until the member purchases the particular product or removes the product from the wish list, filter the flow of advertisement to member so that only advertisement for each said particular product on the members wish list are sent to the member, and to terminate all advertisement for the particular product upon purchase or removal of the product.
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are an electronic marketplace, one or more web pages hosted on one or more servers one or more servers coupled to an electronic network, servers to respond to electronic requests, server to host webpages, a wish list accessible on a web page, partner webpages on one or more servers, providing price bidding software on said one or more servers, and a server forwarding an advertisement. The computer is implemented to provide webpages, receive requests, register consumers and sellers, access product list, accept request, operating the wish list as nameless and untraceable, notify partners, initiate reverse bidding, generate advertisements, determine lowest prices, repeat process until product is purchased and terminate the advertising. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements of “receive request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners (seller) on the electronic marketplace”, “receive an electronic request from one or more of said partners to generate an advertisement” are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing presentations of advertisement to a consumer based on a wish list.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “receive request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners (seller) on the electronic marketplace”, “receive an electronic request from one or more of said partners to generate an advertisement” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0107) does not provide any indication that the receiving the servers receiving requests is anything other than a generic, off-the-shelf computer component, and the Symantec court decision (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents:
Claims 2 and 16 recite operating said one or more servers to receive an electronic request from said member to invite one or more friends to have access to said wish list; creating an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said one or more servers to transmit each said electronic invitation to said one or more friends; and operating said one or more servers to permit permitting all of said one or more friends that accept said electronic invitation and become members to have electronic access to said dedicated web page to view said wish list. The claim merely recites the additional information to create, send and accept an invitation for the dedicated webpage. Merely further limiting the invitation data does not integrate the judicial exception into a practical application. 
Claims 3 and 17 recite operating said one or more servers to said advertisement having the current lowest price for said particular product to said one or more friends that become members. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application. 
Claims 4 and 18 recite operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claims 5 and 19 recite operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claims 6 and 20 recite operating said one or more servers to provide a bidding platform for said partners; operating said bidding platform to execute said reverse bidding sequence. The claim merely recites the type of bidding used in the method and does not add significantly more to the judicial exception and does not integrate the judicial exception into a practical application. 
Claims 7 and 21 recite operating said one or more servers to register said sellers as partners for predetermined subscription prices; and operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claim 15 recites operating each said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claims 8 and 22 recite operating said one or more servers to generate real time data for key performance indicators for each said partner; and operating said one or more servers to provide each said partner electronic access to said real time data for key performance indicators. The claim merely recites additional data related to the performance of advertisements. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claims 9-11, 13, 23-25, and 27 recite operating said one or more servers to provide each said partner electronic access to electronic reports on key performance indicators for said partner's advertisements. The claim merely recites additional data related to the performance of advertisements. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
Claims 12 and 26 recite operating said one or more servers to permit each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page. The claim merely recites additional data related to the advertisement and the product. Merely further limiting the product and advertisement data does not integrate the judicial exception into a practical application.
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648) in view of Chiang (U.S. Pub. No. 20200279298) in further view of Kurapati (US 20160225022).  
Regarding claims 1, Patt teaches:
A computer implemented method of providing a consumer centric electronic marketplace in which a consumer, via said electronic marketplace, controls advertisements received from sellers, said method comprising (Figure 1):
providing one or more servers, said one or more servers coupled to an electronic network (Marketplace Listing System 102, Figure 1 and 11);
operating said one or more servers (shown in Figure 11)  to host one or more dedicated partner web pages  (example shown in Figure 7C);
receiving electronic requests at said one or more servers via said network from seller electronic devices-to register sellers as partners on said electronic marketplace, each of said sellers having an electronic product listing accessible by said one or more servers via said network; operating said one or more servers to register each of said sellers as partners on said electronic marketplace and providing each said seller registered as a partner with at least one dedicated partner web page hosed by said electronic marketplace (“Initially, a distributor registers with a network-based marketplace at 302. During the registration process, the distributor establishes an account with the network-based marketplace such that the distributor may later place listings in the marketplace. The distributor also defines marketplace listing rules and other information associated with the distributor (or the distributor's business) at 304. These listing rules include, for example, return policies, shipping policies, and the like. Additional information provided by the distributor may include the distributor's geographic location and types of payment accepted.”, Paragraph 0031);
operating said one or more servers to access accessing each said partner product listing for inclusion to include products from each said partner product listing in said electronic marketplace (see marketplace listing system in 102, Figure 2);
operating said one or more servers to permit said member to search said products included on said electronic marketplace (See search option in Figure 4A; a product listing request is received from a distributor through a catalog service at 802. The product listing request identifies at least one product available from the distributor.”, Paragraph 0052);
operating said one or more servers to accept an electronic request from said member electronic device to add a particular product from said products included on said electronic market place to said wish list (ADD TO WATCH LIST  shown in Figure 7A);
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
receiving via said network an electronic request at said one or more servers over said network. said electronic request initiated by a particular consumer via an electronic device to register as a member of said electronic marketplace;
operating said one or more servers to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide said particular consumer access to at least one dedicated web page hosted by said electronic network, said at least one dedicated web page responsive to requests from said particular consumer to establish a product wish list for said member, said product wish list accessible by said member over said network via said at least said dedicated web page;
operating said one or more servers to automatically send an electronic notification to said partners that said particular product has been added to a wish list at a current price, without providing to said partners any information identifying said member electronic device;
providing price bidding logic software on one or more of said one or more servers;
executing said price bidding software to initiate a reverse bidding sequence comprising:
receiving  an electronic request from at least of said partners to generate an electronic advertisement for said particular product, said electronic advertisement comprising a particular price;
operating said one or more servers to automatically determine a the current lowest price for said particular product from each said electronic advertisement from all of said one or more partners;
operating said one or more servers as a filter to automatically forward only said electronic advertisement having the current lowest price for said particular product to said member;
operating said one or more servers include said current lowest price on said member wish list only if said member has sent an electronic request to include said current lowest price on said wish list;
operating said one or more servers to automatically notify  said one or more of said partners of the said current lowest price of said particular product; and
operating said one or more servers to repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list;
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list.
However So teaches:
receiving via said network an electronic request at said one or more servers over said network. said electronic request initiated by a particular consumer via an electronic device to register as a member of said electronic marketplace; operating said one or more servers to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide said particular consumer access to at least one dedicated web page hosted by said electronic network, said at least one dedicated web page responsive to requests from said particular consumer to establish a product wish list for said member, said product wish list accessible by said member over said network via said at least said dedicated web page (the user has signed up with a FSP 120 that stores the wish list and allow for a user to create and manage wish list through a web interface in Paragraphs 021-22);
operating said one or more servers to automatically send an electronic notification to said partners that said particular product has been added to a wish list at a current price, without providing to said partners any information identifying said member electronic device; (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010);
receiving  an electronic request from at least of said partners to generate an electronic advertisement for said particular product, said electronic advertisement comprising a particular price (“For example, merchants can make an individual offer through the service provider to a user at a cost lower than a price indicated on the wish list.”, Paragraph 008, 0018);
operating said one or more servers to automatically determine a the current lowest price for said particular product from each said electronic advertisement from all of said one or more partners  (“At step 204, a service provider ( e.g., FSP 120) may, once a merchant ( e.g., a merchant operating website 108) has information about an item of interest to one or more users ( e.g., user 102), communicate an offer or one or more incentives, made by the merchant, to the user. For example, the merchant may offer the user a lower price than what is currently available through an online search.”, Paragraph 0031);
operating said one or more servers as a filter to automatically forward only said electronic advertisement having the current lowest price for said particular product to said member (“while a consumer may be presented with lower prices or better deals for items on the consumer's wish list”, Paragraph 0018);
operating said one or more servers include said current lowest price on said member wish list only if said member has sent an electronic request to include said current lowest price on said wish list (“At step 203, a service provider ( e.g., FSP 120) may enable the user 102 to choose to share one or more items from the wish list with various merchants. The user's choosing to share may then allow the service provider to send wish list data about the items or list to one or more merchants so that each merchant can then determine whether to make an offer to the user.”, Paragraph 0027);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, as taught in So, in order to provide the user with best price information.
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
providing price bidding logic software on one or more of said one or more servers;
executing said price bidding software to initiate a reverse bidding sequence comprising:
operating said one or more servers to automatically notify  said one or more of said partners of the said current lowest price of said particular product; and
operating said one or more servers to repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list;
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list.
However Calman teaches:
operating said one or more servers to automatically notify  said one or more of said partners of the said current lowest price of said particular product; and (“the businesses may set the price of the offers based on publically available information regarding competitors prices based on public websites, databases, etc. In other embodiments, the user 4 may submit pricing information about competitors' prices in order to obtain the best deal”, Paragraph 0018)
providing price bidding logic software on one or more of said one or more servers; executing said price bidding software to initiate a reverse bidding sequence comprising: (“businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004):
operating said one or more servers to repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list; (the offers are provided in real time, provided when the offers meet the rules, provided on a daily or weekly basis, etc. Therefore, in some embodiments the systems is constantly determining offers, changing offers, etc. based on the products in which the users are interested (i.e., based on the shopping lists, or other means of identifying the offers) and the offers that that are available from the businesses.”, Paragraph 0017);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements to include operating said one or more servers to automatically notify  said one or more of said partners of the said current lowest price of said particular product; and providing price bidding logic software on one or more of said one or more servers; executing said price bidding software to initiate a reverse bidding sequence comprising: operating said one or more servers to repeat said reverse bidding sequence until said member purchases said particular product via said one or more servers or removes said particular product from said wish list, as taught in Calman, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said one or more servers to access accessing each said partner product listing for inclusion to include products from each said partner product listing in said electronic marketplace;
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and 
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list.
However Chiang teaches:
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and  (as described in Figure 9 the content of a user’s list is analyzed and advertisements are selected based on the items on the list)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for sending advertisements to include operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and, as taught in Chiang, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
operating said one or more servers to access accessing each said partner product listing for inclusion to include products from each said partner product listing in said electronic marketplace;
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list.
However Kurapati teaches:
operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list. (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, to include operating said one or more servers to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and said member removal of said particular product from said wish list, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Regarding claim 14, Patt teaches:
A computer implemented method of providing a consumer centric electronic marketplace in which a consumer, via said electronic marketplace, controls advertisements received from sellers, said method comprising (Figure 1):
operating one or more servers to provide said electronic marketplace; said electronic marketplace hosting providing one or more member web pages on said one or more servers; (Marketplace Listing System 102, Figure 1 and 11);
operating said electronic marketplace to permit said member to establish a product wish list for said member on at least a dedicated one of said one or more member webpages (ADD TO WATCH LIST  shown in Figure 7A);
operating said electronic marketplace to provide providing one or more partner web pages hosted on said one or more servers; operating said electronic marketplace to receive electronic requests from sellers to register as partners on said electronic marketplace, each of said sellers having an electronic product listing; operating said electronic marketplace to register said sellers as partners on said electronic marketplace, each said partner providing said electronic marketplace electronic access to said partner's product listings; (“Initially, a distributor registers with a network-based marketplace at 302. During the registration process, the distributor establishes an account with the network-based marketplace such that the distributor may later place listings in the marketplace. The distributor also defines marketplace listing rules and other information associated with the distributor (or the distributor's business) at 304. These listing rules include, for example, return policies, shipping policies, and the like. Additional information provided by the distributor may include the distributor's geographic location and types of payment accepted.”, Paragraph 0031 and see (see marketplace listing system in 102, Figure 2);
operating said electronic marketplace to host a searchable product listing by accessing said partner's product listings and adding products from said partner's product listings to said searchable product listing; operating said electronic marketplace such that each said member may browse and search said searchable product listing for products; (See search option in Figure 4A; a product listing request is received from a distributor through a catalog service at 802. The product listing request identifies at least one product available from the distributor.”, Paragraph 0052);
operating said electronic marketplace to accept an electronic accepting a request from said member to add a particular product to said wish list (ADD TO WATCH LIST  shown in Figure 7A);
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said electronic marketplace to receive an electronic request from a particular consumer's electronic device to register as a member of said electronic marketplace; operating said electronic marketplace to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide one or more dedicated member web pages for said member;
operating said electronic marketplace to automatically notifying said partners that said particular product has been added to said wish list; 
utilizing said electronic marketplace to initiate a reverse bidding sequence for said particular product subsequent to said particular product being added to said wish list, said a reverse bidding sequence comprising:
receiving  an electronic request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price for a particular time period;
automatically determining a current lowest price for said particular product from all of said advertisements for said particular product;
operating said electronic marketplace to forward said advertisement having the current lowest price for said particular product to said member;
operating said electronic marketplace to notify said one or more of said partners of the current lowest price of said particular product;
automatically replacing said advertisement with the advertisement having the next lowest price upon the expiration of said particular time period; 
repeating said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list; 
operating said electronic marketplace to filter all advertisements forwarded to each said member from all said partners such that only advertisements for a particular product on each said member's wish list are forwarded to said member; and
operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list.
However So teaches:
operating said electronic marketplace to receive an electronic request from a particular consumer's electronic device to register as a member of said electronic marketplace; operating said electronic marketplace to respond to said electronic request to register said particular consumer as a member of said electronic marketplace and to provide one or more dedicated member web pages for said member; (the user has signed up with a FSP 120 that stores the wish list and allow for a user to create and manage wish list through a web interface in Paragraphs 021-22);
operating said electronic marketplace to automatically notifying said partners that said particular product has been added to said wish list; (“In another embodiment, a device-implemented method includes: sending, by a service provider device of a service provider to a merchant device of a merchant, wish list data about a wish list item for a user, in which the wish list data contains no specifically identifying information about the user; receiving, by the service provider device, an offer about the wish list item from the merchant based on the wish list data; and providing, to a user device for the user, the offer about the wish list item.”, Paragraph 0010);
receiving  an electronic request from one or more of said partners to generate an advertisement for said particular product, said advertisement comprising a particular price for a particular time period; (“For example, merchants can make an individual offer through the service provider to a user at a cost lower than a price indicated on the wish list.”, Paragraph 008, 0018);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, as taught in So, in order to provide the user with best price information.
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, the combination does not expressly disclose:
utilizing said electronic marketplace to initiate a reverse bidding sequence for said particular product subsequent to said particular product being added to said wish list, said a reverse bidding sequence comprising:
automatically determining a current lowest price for said particular product from all of said advertisements for said particular product;
operating said electronic marketplace to forward said advertisement having the current lowest price for said particular product to said member;
operating said electronic marketplace to notify said one or more of said partners of the current lowest price of said particular product;
automatically replacing said advertisement with the advertisement having the next lowest price upon the expiration of said particular time period; 
repeating said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list; 
operating said electronic marketplace to filter all advertisements forwarded to each said member from all said partners such that only advertisements for a particular product on each said member's wish list are forwarded to said member; and 
operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list.
However Calman teaches:
utilizing said electronic marketplace to initiate a reverse bidding sequence for said particular product subsequent to said particular product being added to said wish list, said a reverse bidding sequence comprising: (“businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004):
automatically determining a current lowest price for said particular product from all of said advertisements for said particular product; (“the businesses may set the price of the offers based on publically available information regarding competitors prices based on public websites, databases, etc. In other embodiments, the user 4 may submit pricing information about competitors' prices in order to obtain the best deal”, Paragraph 0018)
operating said electronic marketplace to forward said advertisement having the current lowest price for said particular product to said member; (“THE OFFERS AND LOCATIONS ARE MADE AVAILABLE TO THE USER” element 712);
operating said electronic marketplace to notify said one or more of said partners of the current lowest price of said particular product; (“the businesses may set the price of the offers based on publically available information regarding competitors prices based on public websites, databases, etc. In other embodiments, the user 4 may submit pricing information about competitors' prices in order to obtain the best deal”, Paragraph 0018)
automatically replacing said advertisement with the advertisement having the next lowest price upon the expiration of said particular time period;  (the offers are provided in real time, provided when the offers meet the rules, provided on a daily or weekly basis, etc. Therefore, in some embodiments the systems is constantly determining offers, changing offers, etc. based on the products in which the users are interested (i.e., based on the shopping lists, or other means of identifying the offers) and the offers that that are available from the businesses.”, Paragraph 0017)
repeating said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list;  (the offers are provided in real time, provided when the offers meet the rules, provided on a daily or weekly basis, etc. Therefore, in some embodiments the systems is constantly determining offers, changing offers, etc. based on the products in which the users are interested (i.e., based on the shopping lists, or other means of identifying the offers) and the offers that that are available from the businesses.”, Paragraph 0017)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt and So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements to include automatically determining a current lowest price for said particular product from all of said advertisements for said particular product; operating said electronic marketplace to forward said advertisement having the current lowest price for said particular product to said member; operating said electronic marketplace to notify said one or more of said partners of the current lowest price of said particular product; automatically replacing said advertisement with the advertisement having the next lowest price upon the expiration of said particular time period; repeating said reverse bidding sequence until said member purchases said particular product or removes said particular product from said wish list, as taught in Calman, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, the combination does not expressly disclose:
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and
operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list.
However Chiang teaches:
operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member; and (as described in Figure 9 the content of a user’s list is analyzed and advertisements are selected based on the items on the list)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for sending advertisements to include operating said one or more servers as a filter to control the flow of said advertisements to said member so that only advertisements for each said particular product on said member's wish list are sent to said member, as taught in Chiang, in order to provide the user with the most relevant advertisements. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Chiang teaches the selection of the relevant advertisement to the user’s list, the combination does not expressly disclose:
operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list.
However Kurapati teaches:
operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list. (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So in view of Calman in further view of Chiang to include operating said electronic marketplace to further filter all said advertisements to terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product or and removal of said particular product from said member's wish list, as taught in Kurapati, in order to more efficiently retarget advertisements to a consumer. 
Regarding claims 2 and 16, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, the reference does not expressly disclose:
operating said one or more servers to receive an electronic a request from said member to invite one or more friends to have access to said wish list;
creating an electronic invitation to each of said one or more friends to become a member and have access to said wish list;
operating said one or more servers to transmit each said electronic invitation to said one or more friends; and
operating said one or more servers to permit all of said one or more friends that accept said electronic invitation and become members to have electronic access to said dedicated web page to view said wish list.
However So teaches:
operating said one or more servers to receive an electronic a request from said member to invite one or more friends to have access to said wish list; creating an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said one or more servers to transmit each said electronic invitation to said one or more friends; and operating said one or more servers to permit all of said one or more friends that accept said electronic invitation and become members to have electronic access to said dedicated web page to view said wish list.  (At step 202, the service provider (e.g., FSP 120) may, once the wish list is created, enable the user 102 to elect to share one or more items of the wish list with others, such as friends or relatives through a social network, e.g., via social networking website 130. Sharing on a user's networking website webpage may allow the user to receive feedback on items, comments, suggestions, and offers from persons or entities linked to the user's networking webpage. The user 102 may also receive an actual item purchased by a friend or other entity linked to the user's webpage. Those who can view the user's wish list on the networking webpage may be able to exercise options to purchase one or more items or to contribute to the purchase of one or more items on the user's wish list.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace platform for merchants to sell their product in Pratt to include operating said one or more servers to receive an electronic a request from said member to invite one or more friends to have access to said wish list; creating an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said one or more servers to transmit each said electronic invitation to said one or more friends; and operating said one or more servers to permit all of said one or more friends that accept said electronic invitation and become members to have electronic access to said dedicated web page to view said wish list, as taught in So, in order to protect the consumer’s information.
Regarding claims 3 and 17, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above. Pratt in view of So does not expressly disclose:
Operating said one or more servers to said advertisement having the current lowest price for said particular product to said one or more friends that become members.
However Calman teaches:
Operating said one or more servers to said advertisement having the current lowest price for said particular product to said one or more friends that become members.(“THE OFFERS AND LOCATIONS ARE MADE AVAILABLE TO THE USER” element 712);
The Examiner interprets the users of the systems as a friend as the friends are merely other members of the system. The interpretation applies to all of the “friend” recitations unless otherwise noted. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So to include Operating said one or more servers to said advertisement having the current lowest price for said particular product to said one or more friends that become members, as taught in Calman, in order to directly target offers to a user based on their list. 
Regarding claim 4 and 18, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above.
Pratt in view of So in further view of Calman in further view of Chiang does not expressly disclose:
Operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list.
However Kurapati teaches:
Operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So in further view of Calman in view of Chiang to include Operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase 
Regarding claim 5 and 19, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above.
Pratt in view of So in further view of Calman in further view of Chiang does not expressly disclose:
Operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member.
However Kurapati teaches:
Operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends and to said member upon the earlier of removal of said particular product from said wish list by said member, or a purchase of said particular product either by one of said member friends or said member (“IF THE AT LEAST ONE RE-TARGETING COOKIE MATCHES THE TRANSACTION CONTENT INFORMATION, AT LEAST ONE OF DELETING, UPDATING, OR REPLACING THE RETARGETING COOKIE”, element 212 Figure 2; product could be on a wish list in Paragraph 0015)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So in further view of Calman in further view of Chiang to include operating said one or more servers to terminate all further advertisements for said particular 
Regarding claim 6 and 20, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above.
Pratt in view of So does not expressly disclose:
operating said one or more servers to provide a bidding platform for said partners; operating said bidding platform to execute said reverse bidding sequence.
However Claman teaches:
operating said one or more servers to provide a bidding platform for said partners; operating said bidding platform to execute said reverse bidding sequence (“shopping list of one or more users to businesses, such that the businesses may submit bid requests, in a reverse bid auction, for the one or more products on the shopping list”, Paragraph 004; bid process application in Paragraph 0041).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So to include operating said one or more servers to provide a bidding platform for said partners; operating said bidding platform to execute . 
Claims 7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648) in view of Chiang (U.S. Pub. No. 20200279298) in further view of Kurapati (US 20160225022) in further view of Paschkes (U.S. Pub. No. 20130030902). 
Regarding claims 7 and 21, Pratt in view of So in view of Calman in view of Chiang and in further view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Kurapati and Chiang teaches the termination of the advertisements when a product is removed,  the combination does not expressly disclose:
Operating said one or more servers to register said sellers as partners for predetermined subscription prices; and allowing each said partner to create an unlimited number of advertisements for said partner's products.
However Paschkes teaches:
Operating said one or more servers to register said sellers as partners for predetermined subscription prices (expense free in the Paschkes system which is interpreted as a predetermined price); and allowing each said partner to create an unlimited number of advertisements for said partner's products (“provide businesses with a cost-effective solution to create unlimited offers and discounts to the local community based on these real-time conditions”, Paragraph 0013).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the marketplace platform for merchants to sell their product in Pratt, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, and Calman teaches the bidding process for selecting advertisements, and Kurapati and Chiang teaches the termination of advertisements to include to operating said one or more servers to register said sellers as partners for predetermined subscription prices; and allowing each said partner to create an unlimited number of advertisements for said partner's products, as taught in Paschkes, in order to allow merchants to provide consumers discounts for corresponding goods or services.
Regarding claims 15, Pratt in view of So in view of Calman in view of Chiang in further view of Kurapati teaches the limitations set forth above. 
While Patt teaches the registration of distributors to create a dedicated webpage for the selling their products, So teaches a wish list subscription service allowing merchants to receive users’ wish list information without sending user data and to provide lower price data within advertisements, Calman teaches the bidding process for selecting advertisements, and Kurapati and Chiang teaches the termination of the advertisements when a product is removed,  the combination does not expressly disclose:
operating each said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product 
However Paschkes teaches:
operating each said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product (“In one aspect of the invention, a customer direct tool is provided having an intuitive interface for business' to create a detailed offer or discount and have it distributed amongst its subscribing consumers.”, Paragraph 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Pratt in view of So in view of Calman in view of Kurapati in further view of Chiang to include operating each said partner web page to permit each said partner to generate an advertising campaign based upon said particular product, as taught in Paschkes, in order to allow merchants to provide consumers discounts for corresponding goods or services.
Claims 8-13 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patt (US Pub. No. 20130036029) in view of So (U.S. Pub. No. 20130110639) in view of Calman (US 20130046648) in view of Chiang (U.S. Pub. No. 20200279298) in view of Kurapati (US 20160225022) in view of Paschkes (U.S. Pub. No. 20130030902) in further view of VanDeVelde (US 20160225029). 
Regarding claim 8 and 22, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
 Operating said one or more servers to generate real time data for key performance indicators for each said partner; and 
Operating said one or more servers to provide each said partner electronic access to real time data for key performance indicators.
However VanDeVelde teaches:
Operating said one or more servers to generate real time data for key performance indicators for each said partner; and Operating said one or more servers to provide each said partner electronic access to real time data for key performance indicators (“by using the bidding interface, a user can view campaign results real-time and use the results to optimize future campaigns”, Paragraph 0094). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose: to include providing each said partner electronic access to real time data for key performance indicators, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Regarding claim 9 and 23, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
Operating said one or more servers to provide each said partner electronic access to electronic reports on key performance indicators for said partner's advertisements.
However VanDeVelde teaches:
Operating said one or more servers to provide each said partner electronic access to electronic reports on key performance indicators for said partner's advertisements. (“Campaign reporting provided at marketing computer 104 at the UPC level or group level can include: impressions delivered; advertisement delivered as a result of a specific trigger or triggers; and optimal campaign design based on a combination of the metrics above resulting in the most units moved at the least cost. This campaign reporting can be provided at the marketing computer 104 via the campaign engine 102 providing and/or acting as a portal/browser to the server 130.”, paragraph 0090). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes to include Operating said one or more servers to provide each said partner electronic access to electronic reports on key performance indicators for said partner's advertisements, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Regarding claim 10 and 24, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
Operating said one or more servers to permit each said partner to select said key performance indicators.
However VanDeVelde teaches:
Operating said one or more servers to permit said partner to select said key performance indicators (“The marketer can review lists of all category/sub-category with all available UPCs in the UPC library database 132 and select or deselect those UPCs, including their own, that they want to use as triggers”, Paragraph 0086). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes to include operating said one or more servers to permit said partner to select said key performance indicators, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Regarding claim 11 and 25, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
Operating said one or more servers to permit each said partner to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period.
However VanDeVelde teaches:
Operating said one or more servers to permit each said partner to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period (“(i) capital budgets based on advertisements delivered; (ii) capital budgets based on units sold to consumers who have receive a related advertisement; (iii) an ability to help pace budgets evenly over some given number of days; (iv) a budget for each UPC selected; (v) a budget for the entire portfolio of UPCs or a specific group of UPCs; and (vi) altered budgets based on estimated ROI metrics.”, Paragraph 0086 and see 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes to include Operating said one or more servers to permit each said partner to select said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period, as taught in VanDeVelde, in order to optimize an advertisement campaign. 
Regarding claim 12 and 26, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
Operating said one or more servers to permit each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page
However VanDeVelde teaches:
Operating said one or more servers to permit each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page (“On behalf of winning bidder, fulfilling winning bidder's bid by sending advertisement to POS terminal or sending electronic advertisement to identified consumer”, Figure 9D step 936).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes to include operating said one or more servers to permit each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page, as taught in VanDeVelde, in order to optimize an advertisement campaign. 

Regarding claim 13 and 27, Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes teaches the limitations set forth above, but the combination does not expressly disclose:
Operating said one or more servers to permit selecting said key performance indicators to be one or more of: total cost, campaigns created, non campaign purchases, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI ( return on investment) for a selectable predetermined period.
However VanDeVelde teaches:
Operating said one or more servers to permit selecting said key performance indicators to be one or more of: total cost, campaigns created, non campaign purchases, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, ROI ( return on investment) for a selectable predetermined period (“(i) capital budgets based on advertisements delivered; (ii) capital budgets based on units sold to consumers who have receive a related advertisement; (iii) an ability to help pace budgets evenly over some given number of days; (iv) a budget for each UPC selected; (v) a budget for the entire portfolio of UPCs or a specific group of UPCs; and (vi) altered budgets based on estimated ROI metrics.”, Paragraph 0086 and see 0014). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the marketplace with a wish list in Patt in view of So in view of Calman in view of Chiang in view of Kurapati in further view of Paschkes to include operating said one or more servers to permit selecting said key performance indicators to be one or more of: total cost, campaigns created, non campaign purchases, average member reach, total reach, purchase percentage, total . 
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive for the reasons set forth above.
With respect to the remarks directed to the rejection under 35 USC 101, the Examiner first asserts that the rejection above has been updated to consider the claims in view of the amendments. As shown in the updated rejection, the analysis has been performed in view of the specification. Each and every limitation is considered and the specification has been considered in order to determine the context of the limitations identified to be routine and conventional. 
While the specification has been considered and the Examiner acknowledges the portion of the specification reciting the alleged improvement, the Examiner does not find the presented problem to recite anything more than the identified judicial exception. The specification is reciting the improvement of a business practice being carried out by a computer and server network. The application of the business practice within an electronic environment does not integrate the judicial exception into a practical application. 
While the preamble of claim 12 recites an alleged improvement to a technical problem, the claims merely recite programmed steps for determining data to be sent and data not to be sent. 
Additionally, the Examiner asserts a claim must “ha[ve] the specificity required to transform [the] claim from one claiming only a result to one claiming a way of achieving it” to avoid ineligibility. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018) (collecting cases). As a result, a claim is ineligible if it “fail[s] to recite a practical way of applying an underlying idea . . . [and] instead [is] drafted in such a result-oriented way that [it] amount[s] to encompassing ‘the principle in the abstract’ no matter how implemented.” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1343 (Fed. Cir. 2018). All that is required at the eligibility phase is that the claim itself “must identify ‘how’ that functional result is achieved by limiting the claim scope to structures specified at some level of concreteness, in the case of a product claim, or to concrete action, in the case of a method claim.” Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, 967 F.3d 1285, 1302 (Fed. Cir. 2020). The Examiner does not find the instant claims to accomplish this and therefore the claims remain rejected under 35 USC 101.
With respect to the remarks directed to the rejection under 35 USC 103, the Examiner has reviewed and considered the claim amendments and remarks and has updated the rejection. As the claim rejection no longer relies on the previous combination of references argued in the remarks, the Examiner finds the remarks moot in view of the updated rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        5/24/2021